      Case 2:18-cv-02684-EJM Document 294 Filed 05/12/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                            No. CV-18-02684-PHX-EJM
10                  Plaintiffs,                         ORDER
11   v.
12   Treatment Assessment Screening Center
     Incorporated,
13
                    Defendant.
14
15          Pursuant to Defendant TASC’s Motion for Reconsideration and/or Clarification of

16   Order Granting Plaintiffs’ Motion to Compel (Doc. 293) and LRCiv 7.2(g), IT IS

17   HEREBY ORDERED that Plaintiffs shall file a Response to TASC’s motion within seven
18   (7) days of the date of this Order. No Reply shall be filed.

19          Dated this 12th day of May, 2021.

20
21
22
23
24
25
26
27
28
